Title: To Thomas Jefferson from J. Phillipe Reibelt, 24 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore, St. Patrik’s Row No. 61.le 24 Janv. 1805
                  
                  Certainement bien eloignè de l’Idee meme, de faire passer la revüe aux Livres, que Vous m’avez renvoye avec tant de Graçe—Les premiers, qui malgré moi me sautoient aux Yeux, lorsque mon Domestioque avoit ouvert la Caisse au Magazin, et que le Commis, que j’en Chargois, vouloit sortir et replacer les Ouvrages, etoient deux Exemplaires de l’Atlas appartenant au Tableau de l’Espagne, dont un Exemplaire a ete pris par le Secretariat d’Etat.
                  Comme je doute fort, qu’il puisse avoir eû dans les 3 premièrs Caisses, que je Vous adressois—et dont ces 2 Contiennent le reste—trois Exemplaires de çet Atlas—il et de mon devoir—et Vous excuserez par la la peine, que je vous cause derechef—de Vous prier, de vouloir bien demander Mr. le Secretaire d’Etat; si çet Atlas ne lui manque pas, et me faire savoir sa reponse—Afin, que, dans le Cas affirmatif—je puisse lui le renvoÿer incessament. 
                  Je Vous prie d’agreer mes profonds respects. Le Depot Americain General de Levrault, Schoell et Comp. Libraires a Paris
                  
                     Reibelt 
                     
                  
               